—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered November 20, 2001, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification. Defendant was arrested in possession of some of the proceeds of the crime, and the victim made a prompt and reliable identification. Concur— Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Williams, JJ.